In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00046-CR



         FRANK JEFFERY BLACK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
              Franklin County, Texas
               Trial Court No. F8622




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). Volume three of the reporter’s record includes social security numbers.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

volume three of the reporter’s record contains sensitive data, we order the clerk of this Court or

her appointee, in accordance with Rule 9.10(g), to seal the electronically filed volume three of the

reporter’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: October 22, 2019




                                                 2